Title: General Orders, 7 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 7th 1776.
Essex.Fairfield.


The Order of the 28th of July, respecting the removal of the sick from the Regimental to the General Hospital having been misunderstood by some; The General directs that it be taken with the following explanation. The regimental Surgeons are to send at any time, with the usual Ticket, any patient to the General Hospital whose case requires it (putrid, & infectious disorders always excepted)—Whenever the Director General, or any Surgeon of the Hospital, by his direction, visits the regimental Hospitals, they are to direct what patients are proper to be removed, but it is expected that when any Surgeon visits the regimental Surgeon, and if they should differ in opinion, they will refer it to the Director General, who has by the Resolutions

of Congress, a superintendency over the whole. The General most earnestly recommends to the Gentlemen in both departments, to cultivate harmony and good agreement with each other, as conducive to their own Honor, and the good of the service.
A Sub: and twenty Men to be placed at Hoebuck Ferry, for examination of passengers. The officer to receive his Orders from the Adjutant General at Head Quarters.
The Pay Master having received a supply of Cash; The Colonels or commanding Officers of Regiments, are to apply for their June Pay; and make up Pay-Rolls for July, and deliver them to their respective Brigadiers for examination.
As many Soldiers discharge their Peices, under pretence of Ignorance, of General Orders, and others having leave to do so from their officers, because they cannot draw the Charge: The General directs, that the Colonel of the Regiment, or commanding officer cause a daily inspection to be made of the state of the Arms; and when any are found loaded which cannot be drawn, they are to cause such men to assemble on the regimental parade, or some other convenient place, but at the same time, viz: Retreat Beating, and then discharge those peices. No alarm will then be given and the officers will see there is no unnecessary firing. It is the duty of the Colonel, and the reputation of his regiment so much depends upon the good order of the arms, that the General hopes he, as well as every other officer, and the men, will pay a special attention to it.
John Palsgrave Wyllys Esqr. is appointed Brigade Major to General Wadsworth—Mark Hopkins Esqr. to Genl Fellows; they are to be obeyed and respected accordingly.
